KLEES, Judge,
dissents with assigned reasons.
I respectfully dissent. Plaintiff testified at trial that he could not see any vehicles approaching him on St. Roch Avenue (the favored street).
It is well settled that a driver entering a right of way street where the view is obstructed is under a duty to proceed with extreme caution. Continental Insurance Company v. Duthu, 235 So.2d 182 (La.App. 4th Cir.1970), writ refused, 239 So.2d 346, 256 La. 820 (1970). See also, Messina v. Bowen, et al., 415 So.2d 351 (La.App. 4th Cir.1982), writ denied, 420 So.2d 170 (La.1982).
Accordingly, I would find that the trial court was manifestly erroneous in exonerating plaintiff from contributory negligence and would reverse.